         Case 4:18-cv-40197-TSH Document 29-1 Filed 05/01/19 Page 1 of 2




                              UNITED STATE DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS


CAMERON HOPKINS,
         Plaintiff

►~                                                   CIVIL ACTION NO.: 4:18-cv-40197

SEAN E. YI, TONY P. HSU a/k/a
TONY TAOFU HSU AND
JACKYMOON, CORD,
             Defendants



                            AFFIDAVIT OF PAUL S. RAINVILLE


         I, Paul S. Rainville, attorney for the plaintiff, Cameron Hopkins, in this action, under

the pains and penalties of perjury, depose and say that:



       1. The vehicles that were involved in the collision were towed from the scene by

           Direnzo and the tractor and trailer owned by the defendant, Jackymoon Corp., is

           being stored at a Direnzo lot, at present, at a cost of $300/day ($150/day for the truck

           and $150/day for the trailer).



       2. The defendant owner and operator were insured through Qualitas Insurance Company

           at the time of the collision. The Commercial Auto Policy issued by Qualitas was a

           Combined Single Limit (CSL) policy which does not provide separate coverages for

           property damage, clean up or storage costs resulting from a collision and all claims

           are deducted from the single (combined) policy limit.
 Case 4:18-cv-40197-TSH Document 29-1 Filed 05/01/19 Page 2 of 2




3. On January 25, 2019, the attorneys representing the plaintiff and defendants, together

   with their experts, inspected the trailer portion of the truck and attempted to inspect

   and download the data from the black box module on the tractor. This was not

   possible due to issues with the electrical system on the truck. Counsel was informed

   by his retained expert, that the black box module would have to be removed and taken

   to a laboratory and the information downloaded. This will be done pursuant to an

   agreed upon protocol between the parties.



4. The plaintiff is being harmed by the continued erosion of the CSL policy (at

   $300/day) from the applicable                                                   ow the

   black box module to be removec


Signed this       day of May, 2019
